Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Newly submitted claims 25-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, 6-11, 14, 20 and 32, drawn to an article, classified in B32B17/10247.
II. Claims 25-31, drawn to an article, classified in B32B17/10165.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because that of Group I includes pattern fading wherein Group II does not and the product of Group II includes mounting limitations not required by Group I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

1.	Claim(s) 1-3, 7, 9-11 and 32 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Sol (US PN 5,914,178).
Regarding claims 1-2, and 11: Sol teaches the following glass structure for a vehicle.

    PNG
    media_image1.png
    292
    983
    media_image1.png
    Greyscale

The decorative treatment can comprise a pattern (see in Figure above, see pattern in Figure 1, and discussions in Col. 3, line 60 bridged to Col. 4 line 34 and Col. 5-Col. 6).
	The decorative treatment can comprise a pattern as shown below.

    PNG
    media_image2.png
    478
    522
    media_image2.png
    Greyscale


In the instant case, the Examiner points out that initially, Sol does teach that their above pattern begins at a color (i.e. first color) and grades through dot size reduction (i.e. pattern fade) to a transparent zone (see below and Col. 4, lines 11-21). As it was mentioned above that the claim defines “second color” as transparent, Sol’s transparent zone is considered a second color in as much as the term has been defined
Additionally, the Examiner notes that in Sol’s pattern, the pattern has a saturated area of color (first color) and from that, grades colored dots in size from bigger to smaller (pattern fading) thereby, gradually increasing transparency area between dots. As such, the pattern area having the smallest dots will be both colored and have transparency (second color). 



    PNG
    media_image3.png
    478
    522
    media_image3.png
    Greyscale



Regarding claim 3: It is noted for the record that although claim 3 recites that the decorative treatment matches a color of the vehicle, a colored vehicle is not actually positively recited or required in the claim. Specifically, the invention is directed solely to a glass structure “for” a vehicle (see preamble in claim 1) which is intended use. As it has been held by the courts that in intended use claims the prior art only has to be capable of such use, Sol does not have to teach a vehicle or color thereof but instead, Sol’s glass structure only has to be capable of being used as claimed. More specifically, in the case of claim 3, the prior art glass structure only has to have a decorative treatment color that can be used to match a color of a vehicle.
 In the instant case, as Sol’s glass structure meets that claimed, one having ordinary skill would reasonably conclude the same capabilities of matching a vehicle color to be present (MPEP 2112). Additionally, it is noted that Sol’s decoration can be 
Additionally, even in the instance Applicants amend the claim to positively recite a vehicle and its color, a recitation of matching color is considered merely a design choice and matters relating to ornamentation only (i.e. matching color) cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965).
Regarding claim 7: Sol’s treatment can be both decorative (interlayer including a decorative treatment) and functional (interlayer including a functional component) (see Col. 5). 
Regarding claims 9 and 10: As shown above, each interlayer has a decorative treatment. Specifically, interlayer 11 includes decorative treatment 13 on a top surface and interlayer 12 includes decorative treatment 13 on a bottom surface. 
	As shown above, decorative 13 includes at least two lines. Given that each of these lines have color (see Col. 4), each line is considered itself to be a decorative treatment. As such, interlayer 11 is considered to include at least two decorative treatments (colored lines) on a top surface and interlayer 12 includes at least two decorative treatments (colored lines) on a bottom surface. 
Regarding claim 32: Sol teaches their decoration being printed on the interlayer (Col. 3, line 58 for example). 

2.	Claim(s) 1-3, 7, 9, 11 and 32 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Baldridge (US PN 3,982,984).
Regarding claims 1-2, 9, and 11: Baldridge teaches a glass structure for a vehicle comprising two layers of glass sandwiching an interlayer stack between (see Figures, abstract, Col. 8).
	The interlayer stack comprises at least two PVB interlayer substrates and at least one, or each can include a decorative treatment on the surface comprising a pattern (see Figures, Col. 1-3), the pattern can have a color gradient that fades from dark to clear (i.e. pattern fades from a first dark color to a second clear color) (see col. 3). 
Regarding claim 3: As mentioned previously, although claim 3 recites that the decorative treatment matches a color of the vehicle, a colored vehicle is not actually positively recited or required in the claim. Specifically, the invention is directed solely to a glass structure “for” a vehicle (see preamble in claim 1) which is intended use. As it has been held by the courts that in intended use claims the prior art only has to be capable of such use, the art does not have to teach a vehicle or color thereof but instead, Baldrige’s glass structure only has to be capable of being used as claimed. More specifically, in the case of claim 3, the prior art glass structure only has to have a decorative treatment color that can be used to match a color of a vehicle.
 In the instant case, as Baldridge’s glass structure meets that claimed, one having ordinary skill would reasonably conclude the same capabilities of matching a 
Additionally, even in the instance Applicants amend the claim to positively recite a vehicle and its color, a recitation of matching color is considered merely a design choice and matters relating to ornamentation only (i.e. matching color) cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965).
Regarding claim 7: It is noted that Baldridge’s treatment is decorative as is provides color (interlayer including a decorative treatment) but would be expected to also be functional (interlayer including a functional component) as the Examiner takes official notice that one having ordinary skill would readily know that color alters optical properties (absorption and/or reflection to different wavelengths of light).
Regarding claim 32: Baldridge’s treatment is printed on the interlayer (see entire discussion)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sol (US PN 5,914,178) as applied to claim 1 or alternatively, in further view of Kuepper (US Pub 20060013997).
	As discussed above, Sol teaches the invention of claim 1. Although Sol’s Figure above shows the decorative treatment along the interlayer substrate, the Figure is a cross section of Sol’s glass structure and does not actually show the overall structure to indicate with certainty that the decorative treatment placement is at the center. However, Sol does not exclude placing the decorative treatment at a center and this would be considered to be merely a matter of rearrangement of parts and/or a matter of design choice (i.e. location of which one would desire the decoration). 
It has been held by the courts that the particular placement of a material is an obvious matter of deign choice and matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965). In the instant case, not only would one having ordinary skill find it obvious to place the treatment wherever they desire decoration but Sol does teach an embodiment wherein the decorative treatment can be an inscription near the center of a vehicle headlight glass structure (see 8 in Fig 2). Although the inscription is not shown at the center, one having skill would find it obvious to place such a treatment at any location including the center depending on where one would desire to see the inscription. 
	Alternatively, it is also noted that although Sol’s inscription is not shown at the center, Sol’s glass structure in this embodiment is a headlight and as it is well within the desire of the art for inscriptions to be visible at center of headlights (see Figures 8-10 in . 

4.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sol (US PN 5,914,178) as applied to claim 7 in further view of Mellor (US Pub 20190381766 which has an earlier effective filing date). 
Regarding claim 8: As discussed above, Sol teaches the invention of claim 7 but fails to teach the presence of a functional component being one of those claimed. However, Sol does not exclude such a component and instead, teaches that their glass structure is a laminated glass that can be used as a windshield, etc.
	As Mellor, who similarly teaches a laminated glass used for windshields, discloses the desire to place a conductive functional component along the surface of interlayers in order to prevent fog, etc. (see entire disclosure and Figures), it would have been obvious to one having ordinary skill at the time of invention to modify Sol to include a conductive functional component along the surface of the interlayer in order to prevent fog, etc.

5.	Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sol (US PN 5,914,178) as applied to claims 1 and  7 in further view of Keller (US Pub 20160288459).
As discussed above, Sol teaches the inventions of claims 1 and 7 but fails to teach the presence of a functional component being one of those claimed or a PVB interlayer being non-plasticized PVB. However, Sol does not exclude such a component 
	As Keller, who similarly teaches a laminated glass comprising PVB interlayers that can be used for windshields, discloses that in such applications it is desirable to place a conductive functional component, antenna component, etc. on an interlayer of PVB having no or low plasticizer (see entire disclosure), it would have been obvious to one having ordinary skill at the time of invention to modify Sol to include a conductive functional component, antenna component, etc. on an interlayer of PVB having no or low plasticizer. 

6.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldridge (US PN 3,982,984) in view of Sol (US PN 5,914,178) in further view of Kuepper (US Pub 20060013997).
	As discussed, Baldridge teaches the invention of claim 1 but fails to teach the decorative treatment being applied to center of one of the interlayer substrates. However, this would be considered to be merely a matter of rearrangement of parts and/or a matter of design choice (i.e. location of which one would desire the decoration). 
It has been held by the courts that the particular placement of a material is an obvious matter of deign choice and matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965). In the instant case, not only would one having ordinary skill find it obvious to place the treatment wherever they desire decoration.

As Sol, who similarly teaches decorative treatments applied to interlayers for glass laminates for vehicles such as windshields, discloses that such treatments can equally be used for interlayers of laminated glass used as headlights wherein the treatment can be an inscription near the center of a vehicle headlight glass structure (see 8 in Fig 2), it would have been obvious to one having ordinary skill at the time of invention to modify Baldridge to include their treatments for interlayers of laminated glass used as headlights to create an inscription near the center of a vehicle headlight glass structure. Although the inscription is not necessarily at the center, one having skill would find it obvious to place such a treatment at any location including the center depending on where one would desire to see the inscription. 
	Additionally, it is also noted that although the inscription is not at the center, the glass structure will be used as a headlight and as it is well within the desire of the art for inscriptions to be visible at center of headlights (see Figures 8-10 in ‘997), it would have been obvious to one having ordinary skill to include the decorative treatment inscription at the center as desired. 
7.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldridge (US PN 3,982,984) as applied to claim 7 in further view of Mellor (US Pub 20190381766 which has an earlier effective filing date). 
Regarding claim 8: As discussed above, Baldridge teaches the invention of claim 7 but fails to teach the presence of a functional component being one of those claimed. 
	As Mellor, who similarly teaches a laminated glass used for windshields, discloses the desire to place a conductive functional component along the surface of interlayers in order to prevent fog, etc. (see entire disclosure and Figures), it would have been obvious to one having ordinary skill at the time of invention to modify Baldridge to include a conductive functional component along the surface of the interlayer in order to prevent fog, etc.

5.	Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldridge (US PN 3,982,984) as applied to claims 1 and  7 in further view of Keller (US Pub 20160288459).
As discussed above, Baldridge teaches the inventions of claims 1 and 7 but fails to teach the presence of a functional component being one of those claimed or a PVB interlayer being non-plasticized PVB. However, Baldridge does not exclude such a component or non-plasticized PVB and instead, only generally teaches that their glass structure is a laminated glass comprising PVB interlayers that can be used as a windshield, etc.
	As Keller, who similarly teaches a laminated glass comprising PVB interlayers that can be used for windshields, discloses that in such applications it is desirable to place a conductive functional component, antenna component, etc. on an interlayer of PVB having no or low plasticizer (see entire disclosure), it would have been obvious to one having ordinary skill at the time of invention to modify Baldridge to include a . 

	 
Allowable Subject Matter
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  While the closest prior art does teach a glass structure similar to that claimed, the art simply fails to teach or render obvious having target datum marks on their interlayer substrates.
Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive.
	In summary, Applicants argue that Sol does not teach the invention as now claimed because Sol does not teach or suggest any manner of transition corresponding to a fade from a first color to a second color with the second color being transparent, Sol relies on both the pane and dot motif to create its fade like transition and teaches away from a transparent decorative treatment as they teach their motif being visible.
This is not persuasive. Initially, Applicants appear to be placing further limitations than what is actually claimed. In the instant case, although the claim does recite a first color and a second color, there is nothing in the claim that requires them to be different colors nor that there has to be any degree of pigmentation. As such, all the prior art pattern has two have are two areas of color regardless of whether the colors are same pattern itself fading from a first color to a second color and not pigmentation fading. As such, as long as the prior art has a pattern that fades, the limitation will still be taught. Also, although Applicants argue that Sol’s pattern fading relies on both the pane and dot motif, there is nothing in the claim to exclude this. Specifically, a pattern is nothing but a design regardless of what makes up the design. Further, regarding the argument that Sol teaches away, this is not persuasive because it is noted that regardless of whether or not Sol teaches their motif being visible, the claim only requires a pattern having transparency and not necessarily that every feature (i.e. Sol’s motif for example) creating that pattern has transparency. For example, even of Sol does teach visible motifs, the claim never recites how much transparency (i.e. 10%, 20%, 100% ?) and there is nothing to conclude that Sol’s pattern itself would not have at least some degree of transparency. 
In the instant case, the Examiner points out that Sol would meet the claim for the following reasons.
Initially, Sol does teach that their above pattern begins at a color (i.e. first color) and grades through dot size reduction (i.e. pattern fade) to a transparent zone (see below and Col. 4, lines 11-21). As it was mentioned above that the claim defines “second color” as transparent, Sol’s transparent zone is considered a second color in as much as the term has been defined
. 



    PNG
    media_image3.png
    478
    522
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784